DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 06/03/2021.
Allowable Subject Matter
3. 	Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Choi (US Pub 2008/0130328) teaches (Fig. 5) a control apparatus of a current resonance type switching power supply (Vin, switch 310 comprising- high side switch Q1 and low side switch Q2, capacitor C1, transformer coils L1-L3) that has a switching element (310) and generates an output voltage (voltage output from 320), the control apparatus (200, 301, 302) comprising: a drive circuit (high side gate driver 301 driving Q1 and low-side gate driver 302 driving Q2) configured to generate a drive signal to drive the switching element (Q1, Q2) of the switching power supply; a soft-start control circuit (using combined operation of ‘210, 220, 230-232, 220’: mode select signal 240 determining between switching frequency mode vs. duty ration mode (para 42-43). When in duty ratio control mode, switching control signal output unit 220 (para 40) determines the on-width of 310 (Q1-Q2), using clocked signal from OSC 210 (para 38-39) and feedback compared control signal (of 230-232, para 42), whereas overshoot is controlled using soft-start 250 (para 44)) connected to the drive circuit (301, 302), the soft-start control circuit being configured to send a signal (using soft-start control circuit’s operation of ‘210, 220, 230-232, 220 (Please, see above citation for detail operation of the sift-start control features)’, wherein Para 48-53- teaches how 220 specifically control the drive circuit ‘301,302’ in Fig. 5) to the drive circuit (301, 302) to cause the drive circuit (301, 302) to increment (using OSC 210’s clocked signal that controls the duty ratio pulse signal of 220, Para 38-39) an on-width of the drive signal (output of 301, 302, which is controlled via 220) by a prescribed step per prescribed switching number (210’s switch 214’s on or off operation that controls 250 and 220, respectively), to thereby reduce an overshoot of the output voltage (250) when the switching power supply is started.
However, Choi fails to teach “the soft-start control circuit being configured to send a signal to the drive circuit to cause the drive circuit to increment an on-width of the drive signal by a prescribed step per prescribed switching number, thereby to gradually increase a switching period of the switching element from a beginning of a 
Regarding claim 10, Choi (US Pub 2008/0130328) teaches (Fig. 5) a control apparatus of a current resonance type switching power supply (Vin, switch 310 comprising- high side switch Q1 and low side switch Q2, capacitor C1, transformer coils L1-L3) that has a switching element (310) and generates an output voltage (voltage output from 320), the control apparatus (200, 301, 302) comprising: a drive circuit (high side gate driver 301 driving Q1 and low-side gate driver 302 driving Q2) configured to generate a drive signal to drive the switching element (Q1, Q2) of the switching power supply; a soft-start control circuit (using combined operation of ‘210, 220, 230-232, 220’: mode select signal 240 determining between switching frequency mode vs. duty ration mode (para 42-43). When in duty ratio control mode, switching control signal output unit 220 (para 40) determines the on-width of 310 (Q1-Q2), using clocked signal from OSC 210 (para 38-39) and feedback compared control signal (of 230-232, para 42), whereas overshoot is controlled using soft-start 250 (para 44)) connected to the drive circuit (301, 302), the soft-start control circuit being configured to send a signal (using soft-start control circuit’s operation of ‘210, 220, 230-232, 220 (Please, see above citation for detail operation of the sift-start control features)’, wherein Para 48-53- teaches how 220 specifically control the drive circuit ‘301,302’ in Fig. 5) to the drive circuit (301, 302) to cause the drive circuit (301, 302) to increment (using OSC 210’s clocked signal that controls the duty ratio pulse signal of 220, Para 38-39) an on-width of the drive signal (output of 301, 302, which is controlled via 220) by a prescribed step per prescribed switching number (210’s switch 214’s on or off operation that controls 250 and 220, respectively), to thereby reduce an overshoot of the output voltage (250) when the switching power supply is started; and an input voltage rank determination circuit (using resistor Rt connected to terminal 3, capacitor Ct connected to terminal 2 and supply voltage connected to terminal 7- para 28) that determines a rank (frequency vs. duty on-ratio rate, once received thru each terminals and when combined with the soft-start operating features ‘210, 220, 230-232, 220’) based on input voltages of the switching power supply inputted when the switching power supply is started, and outputs (output of 200) a value corresponding to the rank.

Claims ‘1-9, 12’ and ‘13’ are depending from claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        6/8/2021






	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839